Citation Nr: 0114494	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-25 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim that her former spouse's 
military service during World War II establishes basic 
eligibility to Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant claims that her spouse had military service 
during World War II which should be recognized for VA benefit 
purposes.  The appellant and her spouse were married 
September 1939.  The appellant's spouse is shown to have had 
World War II service with the Philippine Army in 1941 and 
1942, and that he died in 1942 while a prisoner of war.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination of the 
Manila, Philippines, VA Regional Office (RO) which found that 
the appellant had not submitted new and material evidence to 
reopen her claim that her spouse's military service 
established basic eligibility for VA benefits.  The case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  A March 1996 Board decision denied the appellant's claim 
that her spouse had recognized military service for VA 
benefit purposes.

2.  The evidence submitted in support of the appellant's 
application to reopen her claim is either not relevant or is 
cumulative of evidence previously considered by the Board's 
1996 decision, and it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1996 Board decision denying entitlement to 
basic eligibility for VA benefits is final.  38 U.S.C.A. 
§ 7105((West 1991).

2.  New and material evidence has not been submitted to 
reopen a claim for entitlement to basic eligibility for VA 
benefits, and that claim remains denied.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156(a) (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Board notes at the outset that, 
during the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
than the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  
However, the provisions of the VCAA do not require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented as described in 38 U.S.C.A. 
§ 5108.  See id.  

The Board finds that in this case the appellant was advised 
by the VA of the information required to reopen the claim and 
the Board may proceed with appellate review.  In this regard, 
the Board notes that the RO, in its statement of the case, 
explained that acceptable evidence of service must consist of 
either a certification by the relevant U.S. Service 
Department or of certain, specified official documents issued 
by the U.S. Service Department.  See 38 C.F.R. § 3.203 
(2000).  Therefore, the Board may precede with its appellate 
review without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

A previously denied claim which has become final may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially on the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with the 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis.  Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.  

The Board does not have jurisdiction to consider a claim 
which has been previously denied in a final decision unless 
new and material evidence has, in fact, been presented.  
Except as provided in § 5108 of this title, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b); Barnett 
v. Brown, 83 Fed. 3rd 1380 (Fed. Cir. 1996).

The term "veteran" is defined as a person who served in the 
active military service and was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  Active military service includes 
active duty, meaning full-time duty with the US Armed Forces.  
38 C.F.R. § 3.6.  "Armed Forces" means the United States 
Army, Navy, Marine Corps, Air Force, or Coast Guard, and 
includes Reserve components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, including among such military forces, 
organized guerrilla forces, shall not be deemed to have been 
active military service for the purpose of any law of the 
United States conferring benefits, except for compensation, 
dependency and indemnity compensation and burial benefits.  
38 C.F.R. § 3.8.  However, service in the Regular Philippine 
Scouts or as a guerrilla by a member of the Regular 
Philippine Scouts is included for nonservice-connected 
pension benefits. 38 C.F.R. § 3.8.  Certification by the 
Service Department will be accepted as establishing guerrilla 
service except for unrecognized civilian guerrilla's.  
38 C.F.R. § 3.8.  The Court has firmly held that findings by 
a United States Service Department verifying an individual's 
military service "are binding on VA for purposes of 
establishing service in the US Armed Forces."  See Dacoron v. 
Brown, 4 Vet. App. 115 (1993); Duro v. Derwinski, 2 Vet. App. 
530 (1992).  

Analysis:  The appellant's initial claim for VA benefits 
based upon her contention that she was the unremarried widow 
of an individual who had military service which was 
recognized for VA benefit purposes was denied by the Board in 
a March 1996 decision.  At that time, the evidence on file 
included testimony of the appellant and a witness at the RO 
in May 1994, a June 1937 military record from the Philippine 
Commonwealth Army, a September 1939 marriage certificate, an 
October 1958 record of the Armed Forces of the Philippines, 
an August 1989 Philippine Veterans Affairs office record, and 
a lay affidavit from an alleged former comrade-in-arms.  

Also on file was a certification from the appropriate office 
of the US Department of the Army from May 1991 that the 
appellant's former spouse "has no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  

In its March 1996 decision, the Board found that while 
records submitted clearly reflected service with the Armed 
Forces of the Philippines, they did not confirm service 
recognized for VA purposes.  It was noted that acceptable 
evidence of service must consist of either a certification by 
the relevant U.S. Service Department or of certain, specified 
official documents issued by the U.S. Service Department.  
See 38 C.F.R. § 3.203 (2000).  The evidence submitted by the 
appellant was insufficient to show valid service for VA 
benefit purposes.  Moreover, the U.S. Army had certified that 
the appellant's spouse had no recognized service with that 
department and it was explained that this finding was binding 
on VA.  

In support of her application to reopen a claim for VA 
benefits based upon her former spouse's alleged qualifying 
service, the appellant submitted a duplicate copy of an 
October 1958 military record from the Judge Advocate 
General's Office of the Armed Forces of the Philippines, 
which had already been on file and considered in the previous 
final denial of her claim.  

Additionally, the appellant submitted a Xerox copy of an 
October 1996 certification by the General Headquarters of the 
Armed Forces of the Philippines, Office of the Adjutant 
General.  This record was not previously on file and it 
includes a notation  that the veteran had service with E 
Company of the 4th Regiment (SPAV), which conflicts with 
other information on file which showed that the veteran had 
service with B Battery, 51st Field Artillery.  Additionally, 
this October 1996 certification indicates that the 
appellant's former spouse served as a private from July 1942 
to October 1944, and elsewhere indicates that he died on 
May [redacted], 1942, facts which are also inconsistent with other 
documentation on file.  The purpose for the creation of this 
document is stated "[f]or USVA reference."  
Finally, also submitted was a Xerox copy of a September 1976 
disposition form which was not previously on file but which 
essentially duplicates information previously provided and 
considered from the October 1958 Philippine Judge Advocate 
General's Office.  This latter form shows service from 
December 1941 to April 1942 and that death occurred in April 
1942.  

The evidence submitted in support of the appellant's 
application to reopen her claim is not new and material 
because it is either duplicative of information which was 
already on file and considered by the Board in its previous 
final denial of the appellant's claim for VA benefits in 
March 1996, or it is not so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  While one of the records submitted was 
a duplicate copy of evidence already considered, the 
remaining two documents, while not previously physically of 
record, in essence contain information apparently compiled 
and produced many years after the veteran's death, which is 
somewhat inconsistent with other information of record but, 
in any event, it was produced by military authorities of the 
Philippines; neither document is a certification by the 
relevant U.S. Service Department or of an official document 
issued by the U.S. Service Department confirming the alleged 
service.  38 C.F.R. § 3.203 (2000). 

The additional evidence in question is not new and material 
because it fails to provide any evidence which is probative 
of the whether the veteran actually had valid recognized 
service as a member of the Philippine Commonwealth Army 
including the recognized guerrillas "in the service of the 
United States Armed Forces."  Moreover, the additional 
evidence does not alter the fact that the U.S. Department of 
the Army has certified that the appellant's former spouse had 
no recognized service with the U.S. Armed Forces and, as 
stated before, this finding is binding upon VA in the absence 
of other specified documentary evidence from the U.S. Armed 
Forces.  Duro, supra.

As the appellant has not submitted new and material evidence, 
her application to reopen her claim must be denied. 


ORDER

The appellant's application to reopen a claim that her former 
spouse's military service establishes basic eligibility to VA 
benefits is denied.



		
	R. F. Williams
	Member, Board of Veterans' Appeals

 

